Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-10, drawn to Helmet liner, classified in A42B3/121.
Invention II. Claims 31-40, drawn to Helmet retainer, classified in A42B3/14.
Inventions I and II are related as sub combinations disclosed as usable together in a single combination.  The sub combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub combination is separately usable.  In the instant case, sub combination of invention I drawn to the liner has separate utility such as the helmet and liner is not required to be used with any retainer invention II is drawn to a retainer. See MPEP § 806.05(d).
The examiner has required restriction between sub combinations usable together. Where applicant elects a sub combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of species
This application contains claims directed to the following patentably distinct species: 
If Invention I is selected above, then an Election of species is required from each of the following: 
Species A - Liner embodiments (Select one of the following Species a-g) 
Species a - Figures 1-5 (liner with multiple flexible, fluid impermeable enclosures, a passage between the enclosures having cavities or recesses)
Species b- Figure 9 (liner with two flexible, fluid impermeable enclosures)
Species c- Figure 10 (liner with three flexible, fluid impermeable enclosures)
Species d- Figure 11 (liner with four flexible, fluid impermeable enclosures)
Species e- Figure 12 (liner with five or more flexible, fluid impermeable enclosures)
Species f- Figure 13 (liner with four flexible, fluid impermeable enclosures; a centrally mounted enclosure) 
Species g- Figures 31-36 (liner with pads; reduced friction)

If Invention II is selected above, then an Election of species is required from each of the following: 
Species B- Engagement embodiments (Select one of the following Species a-e) 
Species a - Figures 24A-24B (the engagement of the projections on suspension or headgear liner retainer with the cavities or recesses with Plug and stem to engage and retain by hole)
Species b - Figures 25A-25B (the engagement of the projections on suspension or headgear liner retainer with the cavities or recesses with Cap and stem to engage and retain by hole having grooves or indentations)
Species c - Figures 26A-26C (the engagement of the projections on suspension or headgear liner retainer with the cavities or recesses with strip or tab engaged in the elongated slot ; tab and hole/slot in particular shape)
Species d - Figures 27A-27B (the engagement of the projections on suspension or headgear liner retainer with the cavities or recesses with strip or tab engaged in the elongated slot; tab and hole/slot in particular shape)
Species e- Figures 28A-28B (the engagement of the projections on suspension or headgear liner retainer with the cavities or recesses; sized head engaged in the penetrate hole)
Species f - Figures 29A-29B (the fastening arrangement; engagement of the projections on suspension or headgear liner retainer with the cavities or recesses; sized holes to receive conical caps)
The species are independent or distinct because as disclosed the different species have
mutually exclusive characteristics for each identified species (different types of helmet liners and engagements). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no claims
generic to the species listed above.
There is a search and/or examination burden for the patentably distinct species as set
forth above because at least the following reason(s) apply:
⦁ The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
⦁ The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁ The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include
(i) an election of a species or a grouping of patentably indistinct species to be examined
even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the
claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the
election must be made with traverse. If the reply does not distinctly and specifically point out
supposed errors in the election of species requirement, the election shall be treated as an election
without traverse. Traversal must be presented at the time of election in order to be considered
timely. Failure to timely traverse the requirement will result in the loss of right to petition under
37 CFR 1.144. If claims are added after the election, applicant must indicate which of these
claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably
indistinct species from which election is required, are not patentably distinct, applicant should
submit evidence or identify such evidence now of record showing the species to be obvious
variants or clearly admit on the record that this is the case. In either instance, if the examiner
finds one of the species unpatentable over the prior art, the evidence or admission may be used in
a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of
claims to additional species which depend from or otherwise require all the limitations of an
allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant’s representative to request an oral election to the above restriction/election requirement due to the complexity of the restriction/species election being involved, with no clear association between the identified distinct species and/or the pending claims. See MPEP 812.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The
examiner can normally be reached M-F 9am-5pm, 1st Friday Flex. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TIN HTWE OO/Examiner, Art Unit 3732   

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732